Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Grossman on February 22, 2021.

The application has been amended as follows: 

1. (Currently Amended) A method for reducing deposits in diesel exhaust from a diesel engine exhaust system comprising:
providing a diesel emission fluid (DEF) containing an aqueous based urea solution including a catalyst precursor comprising a water soluble organometallic compound in combination with a surfactant; 
introducing said diesel emission fluid into the diesel exhaust wherein said urea converts to ammonia and isocyanic acid; 
converting the isocyanic acid to ammonia wherein said ammonia is provided to a selective catalytic reduction system and reacts with said oxides of nitrogen and provides nitrogen and water and reducing the formation of deposits in said diesel engine exhaust system.

diesel exhaust from a diesel engine exhaust system comprising: 
providing a diesel emission fluid (DEF) containing an aqueous based urea solution including a catalyst precursor comprising a water soluble organometallic compound present in said solution at a level of 0.01 wt. % to 25.0 wt. % in combination with a surfactant present in said solution at a level of 0.01 wt. % to 10.00 wt. %; 
introducing said diesel emission fluid into the diesel exhaust wherein said urea converts to ammonia and isocyanic acid; 
converting the isocyanic acid to ammonia wherein said ammonia is provided to a selective catalytic reduction system and reacts with said oxides of nitrogen and provides nitrogen and water and reducing the formation of deposits in said diesel engine exhaust system.

11. (Currently Amended) A formulation for reducing deposits in a diesel engine 
an aqueous based solution of urea; 
a water soluble organometallic precursor present in said aqueous based solution of urea at a level of 0.01 wt. % to 25.0 wt. %; and 
a surfactant present in said aqueous based urea solution at a level of 0.01 wt. % to 10.0 wt. %.

15. (Currently Amended) The formulation of claim 11 wherein said formulation provides a reduction in the formation of deposits in said diesel engine exhaust system that is greater as compared to the use of said an aqueous based solution of urea on its own.

16. (Currently Amended) The formulation of claim 11 wherein said formulation provides a reduction in water soluble organometallic 

17. (Currently Amended) The formulation of claim 11 wherein said formulation provides a reduction in formation of deposits in said diesel engine exhaust system that is greater as compared to both: (a) the use of said an aqueous based solution of urea on its own; and (b) the use of said aqueous based solution of urea containing said water soluble organometallic 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/JASON D SHANSKE/Primary Examiner, Art Unit 3746